ACCEPTED
                                                                               04-14-00711-CV
                                                                   FOURTH COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
                                                                           6/9/2015 2:42:25 PM
                                                                                KEITH HOTTLE
                                                                                        CLERK

                        NO. 04-14-00711-CV

                                                               FILED IN
                                                        4th COURT OF APPEALS
                                                         SAN ANTONIO, TEXAS
                  IN THE COURT OF APPEALS
                                                        06/9/2015 2:42:25 PM
                 FOURTH DISTRICT OF TEXAS
                                                          KEITH E. HOTTLE
                    SAN ANTONIO DIVISION                        Clerk
    ___________________________________________________

                         PETER J. DRAGON,
                                                   Appellant,
                                 V.

         CHARLES E. HARRELL AND HOLLIS R. HARRELL,
                                           Appellees.
     _________________________________________________

                    Cause No. 13-1100232-CVK
On Appeal from the 218th Judicial District Court, Karnes County, Texas
             Honorable Donna S. Rayes, Judge Presiding
   ___________________________________________________

  APPELLEES’ FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME.
   ____________________________________________________

                                      Jesse R. Castillo
                                      State Bar No. 03986600
                                      jcastillo@casnlaw.com
                                      Melanie A. Castillo
                                      State Bar No. 24074491
                                      mcastillo@casnlaw.com
                                      CASTILLO SNYDER, P.C.
                                      Bank of America Plaza, Suite 1020
                                      300 Convent Street
                                      San Antonio, Texas 78205
                                      Telephone: (210) 630-4200
                                      Facsimile: (210) 630-4210

                                      Counsel for Appellees Charles E.
                                      Harrell and Hollis R. Harrell
       APPELLEES’ FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME

TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COME Appellees Charles E. Harrell and Hollis R. Harrell and hereby

file this motion asking that the Court extend time for filing the Appellees’ brief in

this cause, and in support hereof would show the Court as follows:

                                         1.

      A.     The case is on appeal from the 218th Judicial District, Karnes
             County, Texas.

      B.     The style and number of the case in the trial court was Cause
             No. 13-11-00232-CVK; Charles E. Harrell and Hollis R.
             Harrell v. Peter J. Dragon.

      C.     Appellant Peter J. Dragon is appealing an Order entered by the
             Court on February 13, 2015 granting Appellees Charles E.
             Harrell and Hollis R. Harrell’s Motion for Summary Judgment
             and denying Peter J. Dragon’s Motion for Summary Judgment.

      D.     The present deadline for filing the brief of Appellees in this
             case is June 10, 2015.

      E.     Appellees seek an extension of time of eight (8) days – until
             June 18, 2015.

      F.     This is Appellees’ First Motion For Extension Of Time filed in
             this matter.

      G.     Appellant Peter J. Dragon has agreed to this request.




                                          2

J:\CS PC - Current\Harrell - Petrohawk 19155.3\Appeal\Mtn-4-Ext-Time.docx
                                         2.

      Due to previous trial deadlines and commitments, counsel for Appellees are

unable to perform the necessary legal research and finalize Appellees’ brief by the

existing deadline.

                                         3.

      This extension is not sought for the purpose of delaying this appeal, but so

that justice may be done.

                                          Respectfully Submitted,

                                          CASTILLO SNYDER, P.C.
                                          Bank Of America Plaza, Suite 1020
                                          300 Convent Street
                                          San Antonio, Texas 78205
                                          (210) 630-4200
                                          (210) 630-4210 (Facsimile)

                                              /s/Melanie A. Castillo
                                          Jesse R. Castillo
                                          State Bar No. 03986600
                                          Edward C. Snyder
                                          State Bar No. 00791699
                                          Melanie A. Castillo
                                          State Bar No. 24074491

                                          ATTORNEYS FOR APPELLEES
                                          CHARLES E. HARRELL AND
                                          HOLLIS R. HARRELL




                                          3

J:\CS PC - Current\Harrell - Petrohawk 19155.3\Appeal\Mtn-4-Ext-Time.docx
                          CERTIFICATE OF CONFERENCE
        On June 9, 2015, Melanie A. Castillo conferred with Elizabeth R. Kopecki,
counsel for Appellant regarding Appellees’ Motion for Extension Of Time through
telephonic communication and Ms. Kopecki indicated she was unopposed to the
relief requested in this motion.



                                             /s/ Melanie A. Castillo
                                          Melanie A. Castillo

                                          ATTORNEYS FOR APPELLEES
                                          CHARLES E. HARRELL AND
                                          HOLLIS R. HARRELL




                                          4

J:\CS PC - Current\Harrell - Petrohawk 19155.3\Appeal\Mtn-4-Ext-Time.docx
                             CERTIFICATE OF SERVICE

      I certify that a copy of the above and foregoing document was sent by
electronic mail to the following:
Ms. Elizabeth Kopecki                     EMAIL: ekopecki@langleybanack.com
Mr. Clinton M. Butler                    EMAIL: cbutler@langleybanack.com
LANGLEY, BANACK & BUTLER
114 N. Panna Maria Avenue
Karnes City, Texas 78118


on this 9th day of June, 2015.



                                             /s/ Melanie A. Castillo
                                          Melanie A. Castillo




                                          5

J:\CS PC - Current\Harrell - Petrohawk 19155.3\Appeal\Mtn-4-Ext-Time.docx